NOT FOR PUBLICATION WITHOUT THE
                APPROVAL OF THE APPELLATE DIVISION

                                   SUPERIOR COURT OF NEW JERSEY
                                   APPELLATE DIVISION
                                   DOCKET NO. A-3801-18T2

NINA SEIGELSTEIN,
on behalf of herself and
all others similarly situated,
                                        APPROVED FOR PUBLICATION

      Plaintiff-Appellant,                     July 29, 2020

                                           APPELLATE DIVISION
v.

SHREWSBURY MOTORS,
INC., d/b/a SHREWSBURY
VOLKSWAGEN and JEFF
ANDERSON,

     Defendants-Respondents.
__________________________

             Argued February 5, 2020 – Decided July 29, 2020

             Before Judges Koblitz, Gooden Brown and Mawla.

             On appeal from the Superior Court of New Jersey,
             Law Division, Monmouth County, Docket No. L-
             4072-15.

             Andrew R. Wolf argued the cause for appellant (The
             Wolf Law Firm LLC, and Christopher Joseph Mc
             Ginn, attorneys; Andrew R. Wolf and Christopher
             Joseph Mc Ginn, on the briefs).

             Steven M. Richman argued the cause for respondents
             (Clark Hill PLC, attorneys; Steven M. Richman and
             Boris Brownstein, of counsel and on the brief).
      The opinion of the court was delivered by

GOODEN BROWN, J.A.D.

      Plaintiff Nina Seigelstein appeals from a March 27, 2019 Law Division

order, "grant[ing] in part and den[ying] in part," her attorneys' application for

fees in connection with a class action lawsuit against a car dealership,

Shrewsbury Motors, Inc. d/b/a Shrewsbury Volkswagen, and its principal, Jeff

Anderson, collectively defendants. The judge reduced the billable hours as

well as the requested hourly rates and applied a lower contingency fee

enhancement percentage than requested by plaintiff's attorneys (Class

Counsel).   On appeal, plaintiff only challenges the hourly rate reduction.

Because we agree that the judge mistakenly exercised her discretion, we

reverse.

      On October 30, 2015, plaintiff filed a class action complaint alleging

defendants violated the New Jersey Consumer Fraud Act (CFA), N.J.S.A.

56:8-1 to -20, and the New Jersey Truth-in-Consumer Contract, Warranty and

Notice Act (TCCWNA), N.J.S.A. 56:12-14 to -18, in the sale and leasing of

motor vehicles "by charging unlawful fees and failing to itemize the

documentary fees charged to [p]laintiff and all those similarly situated." See

R. 4:32-1; R. 4:32-2. Among other things, the complaint sought "reasonable




                                                                         A-3801-18T2
                                       2
attorney's fees and costs pursuant to the CFA at [N.J.S.A.] 56:8-19 and/or

TCCWNA at [N.J.S.A.] 56:12-17."

      After defendants filed a notice of appeal as of right from the March 16,

2016 order denying arbitration, see R. 2:2-3, the parties engaged in extensive

settlement negotiations, including participation in the Appellate Division's

Civil Appeals Settlement Program (CASP). Negotiations ultimately resulted in

the execution of a comprehensive class action settlement agreement on August

30, 2017, and, following confirmatory discovery, an amended final class action

settlement agreement on November 30, 2017.

      In pertinent part, the final agreement addressed Class Counsel's

"entitlement" to reasonable attorneys' fees and costs as follows:

            Subject to the [c]ourt's [f]inal [a]pproval of this [f]inal
            [s]ettlement [a]greement, Shrewsbury Motors, Inc.
            shall pay the reasonable attorneys' fees and costs of
            Class Counsel to be determined by settlement or fee
            petition. . . . [T]he [p]arties will attempt to reach an
            agreement on the amount of attorneys' fees and costs.
            If such an agreement is reached, then, subject to
            [c]ourt approval within ten . . . days of the [e]ffective
            [d]ate, Shrewsbury Motors, Inc. shall pay the amount
            awarded, pursuant to [c]ourt approval. If such an
            agreement is not reached, Shrewsbury Motors, Inc.
            agrees to pay the amount of attorneys' fees and costs
            awarded by the trial court on any fee petition within
            ten . . . days of the [c]ourt's determination of same.
            Defendants shall be given proper notice of such fee
            applications and afforded the opportunity to file
            objections to the amount of the reasonable attorneys'
            fees and costs sought by Class Counsel. While

                                                                          A-3801-18T2
                                        3
            [d]efendants may file objections to the amount of
            reasonable attorneys' fees and costs sought by [C]lass
            [C]ounsel if an agreement on an amount of attorneys'
            fees and costs is not reached, [d]efendants agree and
            shall not object to Class Counsels' entitlement to their
            reasonable attorneys' fees and costs.

      After the parties failed to reach an agreement on the amount of attorneys'

fees, on June 4, 2018, plaintiff moved for final approval of the class act ion

settlement,1 which included a request for approval of attorney's fees and costs

in the amount of $161,634.50 and $774.25, respectively, through June 1,

2018. 2 In detailed supporting certifications submitted by the lead attorneys,

Andrew R. Wolf and Christopher J. McGinn, Class Counsel asserted they had

expended a combined total of 273.7 hours on the litigation at their respective

law firms. For the Wolf Law Firm LLC, hourly rates were listed as follows:

1
   Previously, on March 9, 2018, the judge had preliminarily approved the
proposed class action settlement, certified the class for purposes of settlement,
see R. 4:32-2(a) and (e), appointed plaintiff as Class Representative and her
attorneys as Class Counsel, see R. 4:32-2(g), directed that notices be mailed to
the settlement class members, see R. 4:32-2(b)(2), and scheduled a fairness
hearing to consider any objections or exclusions and determine whether to
"grant final approval to the settlement as fair, reasonable, and adequate." See
R. 4:32-2(e)(1)(C); Chattin v. Cape May Greene, 216 N.J. Super. 618, 627
(App. Div. 1987) ("The basic test for court approval of a settlement of a class
action is whether it is fair and reasonable to the members of the class."). Of
the 2883 class members notified, no objections or requests for exclusion were
received.
2
   Plaintiff sought leave to file a supplemental fee application for Class
Counsel's time expended after June 1, 2018, including replying to any
opposition to the fee application, attending the fairness hearing, and
overseeing the implementation of the settlement.

                                                                        A-3801-18T2
                                       4
Andrew R. Wolf at $765; Henry P. Wolfe at $625; Bharati S. Patel at $550;

Andrew W. Li at $525; Kelly Samuels Thomas at $365; Matthew S. Oorbeek

at $360; Mariel Mercado at $250; and a paralegal at $165. For the Law Office

of Christopher J. McGinn, Christopher J. McGinn's hourly rate was listed as

$500.

        Wolf's and McGinn's certifications identified several New Jersey state

and federal cases where the court had approved their current and comparable

prior hourly rates. Additionally, Wolf, who was admitted to the New Jersey

bar in 1995, averred that to date, he had "been certified as [C]lass [C]ounsel in

121 cases, many of which have involved claims brought under the [CFA] and

the [TCCWNA]." McGinn, who was admitted to the New Jersey bar in 2002,

certified that he "concentrate[d his] practice in the area of consumer protection

law," and had "been appointed as [C]lass [C]ounsel in forty-eight class

actions."

        Further, Wolf submitted the biographies of the other attorneys in his

firm who worked on the case, as well as a 2018 certification from Lawrence H.

Shapiro, a 2015 certification from John E. Keefe, Jr., and a 2009 certification

from Allyn Z. Lite. Shapiro, a partner in Ansell Grimm & Aaron, PC with a

practice devoted predominantly to "commercial litigation," confirmed that

Class Counsel's hourly rates in this case were "consistent with the rates



                                                                        A-3801-18T2
                                       5
charged by other [law] firms throughout New Jersey and in Monmouth County

by attorneys with similar experience, skill and reputation in handling such

matters." Keefe, "a co-managing member of . . . Keefe Bartels[, LLC]" with

"extensive experience . . . handling complex litigation, including consumer and

other class action cases," certified in an unrelated contested fee application

that Class Counsel's rates were "consistent with the rates charged . . .

throughout New Jersey for attorneys with similar experience, skill and

reputation," and "were recently approved for [his] firm" in several cases.

Finally, Lite, then a "senior member of . . . Lite DePalma Greenberg & Rivas,

LLC" specializing "in complex plaintiffs-oriented litigation," opined as Wolf's

"expert . . . to assist the [c]ourt" in an unrelated fee application that "Class

Counsel has long and deep experience in the class action arena" and, "[g] iven

that experience and credentials of those lawyers, their rates [were] reasonable"

and "comparable to . . . others who prosecute [and defend] class actions in the

state and federal courts in New Jersey."

      Additionally, Wolf submitted a September 26, 2014 oral decision

rendered by Judge James Hely awarding attorneys' fees and costs to his firm in

a contested fee application in an unrelated individual consumer fraud case ,

pointing out that Judge Hely specifically found that Class Counsel were "in a

field which requires very, very specific knowledge" and "[v]ery few attorneys



                                                                       A-3801-18T2
                                       6
would be able to take a case like this . . . and know what to do with it."

Without leave of court, plaintiff later submitted supplemental support for Class

Counsel's fee application consisting of a transcript of a July 27, 2018

unopposed award of counsel fees to the Wolf firm by Judge Ana C. Viscomi in

a class action settlement captioned "Harris v. General Motors Financial Co.,

Inc., MID-L-3170-15." In accepting the hourly rate, Judge Viscomi "reviewed

the [dated] submissions of other practitioners that [spoke] to the hourly rates,"

and noted that "the hourly rates [were] approved most recently in both Federal

District Courts for the District of New Jersey as well as other Superior

Courts."

      Defendants opposed the counsel fee application, noting "[t]he fee

amount represent[ed] approximately [forty-five percent] of the total monetary

recovery for the settlement class." Among other things, defendants objected to

Class Counsel's hourly rates. Defense counsel certified that the hourly rates of

Class Counsel's lead attorneys were "unreasonably high, and somewhat

misleading" because "th[e] case involved claims against a single automobile

dealership, . . . focusing on the finite issue of whether or not a documentary

fee was properly categorized." Defense counsel asserted that "[the] case was

not actively litigated beyond the [c]ourt's denial of [d]efendants' [m]otion to

[c]ompel [a]bitration," and "[t]here was no written discovery exchanged" other



                                                                        A-3801-18T2
                                       7
than the brief confirmatory discovery conducted "pursuant to the . . .

settlement agreement." Thus, according to defense counsel, "given the facts

and circumstances of the . . . case," Class Counsel's lead attorneys "were both

redundantly involved in much of the same work," resulting in an excessive

"combined effective rate" of $1265 per hour. By comparison, defense counsel

pointed out that "Steven Richman, a New Jersey-based attorney representing

[d]efendants . . . with [thirty-eight] years of experience in commercial

litigation, including class actions, provided services in this matter at an hourly

rate of $450/hour."     Defense counsel also objected to the supplemental

submission, characterizing Judge Viscomi's decision as "irrelevant," and citing

Shelton v. Restaurant.com, Inc., No. 10-824, 2016 U.S. Dist. LEXIS 176785,

at *12-18 (D.N.J. Dec. 21, 2016), "in which the Wolf[] firm's fees were

significantly reduced" by a federal district court judge.

      On September 14, 2018, following oral argument, the judge entered an

order granting final approval of the settlement, and reserved judgment on Class

Counsel's fee application. Thereafter, on March 27, 2019, the judge entered an

order awarding plaintiff $120,772.98 in attorneys' fees and costs, by reducing

the requested hourly rates of all the attorneys and the paralegal, reducing the

requested hours by 46.1 hours, and awarding a contingency fee enhancement

of five percent, instead of the twenty-five percent sought by plaintiff. See



                                                                         A-3801-18T2
                                        8
Rendine v. Pantzer, 141 N.J. 292, 335-37, 343 (1995) (holding that after

establishing the lodestar, calculated by "the number of hours reasonably

expended [on the litigation] multiplied by a reasonable hourly rate," the trial

court should consider whether to increase that fee by awarding a contingency

fee enhancement "in typical contingency cases ranging between twenty and

thirty-five percent of the lodestar" in order "to reflect the risk of nonpayment

in all cases in which the attorney's compensation entirely or substantially is

contingent on a successful outcome.").

      In an accompanying forty-eight-page statement of reasons, 3 the judge

applied the governing principles and determined that in accordance with

Rendine, 141 N.J. at 337, "the lodestar method," was "the proper way to

determine attorneys' fees," as opposed to "the percentage recovery method,"

urged by defendants. Regarding the hourly rate, the judge stated she could not

"deny that the attorneys are experienced, and that they received a positive

result." However, the judge stressed that there was nothing particularly "novel

or complex" about the case, and expressed concerns about "the number of

attorneys and firms" working on the case and "the amount of time . . . Wolf

and McGinn spent reviewing and editing documents which other attorneys also


3
  We note the length of the judge's written decision to point out that the judge
clearly gave careful thought to her decision, and we intend no criticism of her
painstaking and conscientious efforts.

                                                                        A-3801-18T2
                                         9
reviewed and edited," noting that the "constant oversight and review of another

senior attorney's work" was an "inefficient and unreasonable [practice]."

      Turning to the supporting certifications submitted by Class Counsel, the

judge pointed out that although Wolf "provide[d] biographies" for the other

attorneys in his firm, "for the most part," his certification "provide[d] no

meaningful information" regarding whether the other attorneys' rates were

approved "in each of th[e] cases" in which Wolf had "received the requested

fees." The judge also noted that while "Shapiro attest[ed] to the 'consistency'

of hourly rates of the Wolf firm to his firm," his certification contained

"absolutely no analysis but rather[] only conclusory assertions" and

"appear[ed] to be a form certification that could be quickly issued in any case

for any counsel."   Further, according to the judge, the Keefe certification

"found that the Wolf Firm rates . . . for partners and . . . associates" were

"reasonable" in "a completely unrelated 2015 case" that was "venued in

Middlesex County," not Monmouth County like this case. Likewise, the Lite

certification "concluded that the 2009-blended Wolf Firm rate . . . was

reasonable in a case venued in Middlesex County." In sum, the judge found it

particularly relevant that "not one of the [three] certifications provide[d] a

modicum of detail regarding this particular case," or "opine[d] on the

reasonableness of [McGinn's] rates."



                                                                        A-3801-18T2
                                       10
      Further, the judge distinguished the two judicial opinions submitted by

Class Counsel, finding that "Judges Hely and [Viscomi's] decisions were not

instructive in determining the reasonableness of the fees requested here." On

the other hand, the judge cited four unpublished cases, including the case cited

by defendants, and indicated that she was "[r]elying on the . . . case[s]" in part

to adjust Class Counsel's hourly rates. In that regard, the judge stated:

                   Despite the lack of evidence to support their
            rates, the court has reviewed recent case law to
            determine some facts that other courts considered in
            an effort to set the appropriate fee where class counsel
            sought more than $500 an hour. See [In re Johnson &
            Johnson, 2013 U.S. Dist. LEXIS 180822, at *225-26
            (D.N.J. June 13, 2013)] (setting $750 as a reasonable
            rate and ceiling for the lead attorney, who was from
            Carella Byrne, which is located in Roseland, New
            Jersey, had twenty-three years of complex federal and
            state litigation); [4] Educ[.] Station Day Care Ctr. [Inc.
            v. Yellow Book USA, Inc.], 2007 N.J. Super. Unpub.
            LEXIS 1607[,] at *20 [(App. Div. May 1, 2007)]
            (stating that [a] former Supreme Court Justice's rate of
            $550 per hour was "not disproportionate considering
            the vastness, preparedness and expertise necessary for
            this type of settlement"); Cohen v. Perelman, 2015
            N.J. Super. Unpub. LEXIS 657[,] at *17 (Law Div.
            Mar. 16, 2015) (decreasing Greenbaum Rowe's named
            partner's contract billing rate of $725 down to $580,
            which represented an adjustment of approximately
            [twenty percent]); and Shelton[, 2016 U.S. Dist.

4
   The judge also pointed out that in Johnson, "the proponents of the fee award
provided certifications but did not provide any analysis, which is precisely
what occurred here. Consequently, the court declined to rely on those
affidavits because the affidavits' references to other courts' approvals of the
firms' hourly rates were lacking in details."

                                                                            A-3801-18T2
                                       11
LEXIS 176785, at *12-18] (declining to award [the]
            same fees being sought in this case for many of the
            same attorneys and instead awarding a range of
            between $290 and $520, albeit based upon a different
            analysis).

      In addition to considering the four unpublished cases, the judge "[relied]

on . . . [her] fifteen years of private practice [experience]," and analyzed "the

parties' submissions as well as other factors expressed in [RPC] 1.5(a)." Based

on her detailed analysis, the judge concluded that "Class Counsel ha[d] not met

their burden of demonstrating the customary rate for this type of work," and

had "not even define[d] . . . the community at issue." Therefore, the judge

reduced the attorneys' and the paralegal's hourly rates as follows: (1) Wolf's

rate from $765 to $575; (2) Wolfe's rate from $625 to $500; (3) Patel's rate

from $550 to $475; (4) Li's rate from $525 to $450; (5) Thomas's rate from

$365 to $275; (6) Oorbeek's rate from $360 to $270; (7) Mercado's rate from

$250 to $225; (8) the paralegal's rate from $165 5 to $125; and (9) McGinn's

rate from $500 to $475.

      This appeal followed, in which plaintiff argues that "[d]espite the

paucity of evidence to contradict Class Counsel's submissions," the judge "set

new lower rates for all attorneys and paralegals" contrary to "the evidence

driven process required by Rendine." Additionally, according to plaintiff, by

5
  The judge's statement of reasons lists the paralegal's hourly rate at $160
whereas Class Counsel's billing records indicate a rate of $165.

                                                                         A-3801-18T2
                                       12
"relying on facts gleaned from an unrepresentative sample of old, unpublished

decisions" as well as "prior experience while in private practice," the judge

abused her discretion.

      "We invest our trial courts with wide latitude in resolving attorney-fee

applications." Furst v. Einstein Moomjy, Inc., 182 N.J. 1, 25 (2004). As a

result, "fee determinations by trial courts will be disturbed only on the rarest

occasions, and then only because of a clear abuse of discretion." Rendine, 141
N.J. at 317. "[A]buse of discretion is demonstrated if the discretionary act was

not premised upon consideration of all relevant factors, was based upon

consideration of irrelevant or inappropriate factors, or amounts to a clear error

in judgment." Masone v. Levine, 382 N.J. Super. 181, 193 (App. Div. 2005)

(citing Flagg v. Essex Cty. Prosecutor, 171 N.J. 561, 571 (2002)).

      Thus, we have stated that "[w]here the [trial] court's determination of

fees was based on irrelevant or inappropriate factors, or amounts to a clear

error in judgment," we "should intervene." Garmeaux v. DNV Concepts, Inc.,

448 N.J. Super. 148, 155-56 (App. Div. 2016) (citing Masone, 382 N.J. Super.

at 193). We have also stated that where "the methodology used by the judge is

untethered to the standards adopted by our Supreme Court for determining an

award of counsel fees," the "ultimate conclusions reached by the judge" are




                                                                         A-3801-18T2
                                       13
"thus arbitrary" and reversible. Jacobs v. Mark Lindsay & Son Plumbing &

Heating, Inc., 458 N.J. Super. 194, 210-11 (App. Div. 2019).

      "The starting point in awarding attorneys' fees is the determination of the

'lodestar,' which equals the 'number of hours reasonably expended multiplied

by a reasonable hourly rate.'" Furst, 182 N.J. at 21 (quoting Rendine, 141 N.J.

at 335). While the trial court must consider the factors in RPC 1.5(a)6 "[i]n

determining the reasonableness of a fee," Stoney v. Maple Shade Twp., 426
N.J. Super. 297, 318 (App. Div. 2012) (citing Furst, 182 N.J. at 22),

            the trial court's determination of the lodestar amount is
            the most significant element in the award of a
            reasonable fee because that function requires the trial

6
  RPC 1.5(a) sets forth the following factors necessary to determine whether
an attorney fee is reasonable:

            (1) the time and labor required, the novelty and
            difficulty of the questions involved, and the skill
            requisite to perform the legal service properly; (2) the
            likelihood, if apparent to the client, that the
            acceptance of the particular employment will preclude
            other employment by the lawyer; (3) the fee
            customarily charged in the locality for similar legal
            services; (4) the amount involved and the results
            obtained; (5) the time limitations imposed by the
            client or by the circumstances; (6) the nature and
            length of the professional relationship with the client;
            (7) the experience, reputation, and ability of the
            lawyer or lawyers performing the services; and (8)
            whether the fee is fixed or contingent.

Rule 4:42-9(b) requires an attorney to submit an affidavit of services
addressing the factors listed in RPC 1.5(a).

                                                                         A-3801-18T2
                                       14
            court to evaluate carefully and critically the aggregate
            hours and specific hourly rates advanced by counsel
            for the prevailing party to support the fee application.

            [Rendine, 141 N.J. at 335.]

See also Szczepanski v. Newcomb Med. Ctr., Inc., 141 N.J. 346, 366 (1995)

("[A] trial court should carefully and closely examine the lodestar-fee request

to verify that the attorney's hours were reasonably expended.").

      In that regard, trial courts "should not accept passively the submissions

of counsel to support the lodestar amount." Rendine, 141 N.J. at 335. Instead,

"the attorney's presentation of billable hours should be set forth in sufficient

detail to permit the trial court to ascertain the manner in which the billable

hours were divided among the various counsel" and the trial court must

"determine whether the assigned hourly rates for the participating attorneys are

reasonable." Id. at 337.

                  Generally, a reasonable hourly rate is to
                  be calculated according to the prevailing
                  market rates in the relevant community.
                  Thus, the court should assess the
                  experience and skill of the prevailing
                  party's attorneys and compare their rates
                  to the rates prevailing in the community
                  for similar services by lawyers of
                  reasonably comparable skill, experience,
                  and reputation.

            That determination need not be unnecessarily complex
            or protracted, but the trial court should satisfy itself
            that the assigned hourly rates are fair, realistic, and

                                                                        A-3801-18T2
                                      15
              accurate, or should make appropriate adjustments. To
              take into account delay in payment, the hourly rate at
              which compensation is to be awarded should be based
              on current rates rather than those in effect when the
              services were performed.

              [Ibid. (quoting Rode v. Dellarciprete, 892 F.2d 1177,
              1183 (3d Cir. 1990)).]

      "The party seeking attorney's fees has the burden to prove that its request

for attorney's fees is reasonable."    Rode, 892 F.2d at 1183. "To meet its

burden, the fee petitioner must 'submit evidence supporting the hours worked

and rates claimed.'" Ibid. (quoting Hensley v. Eckerhart, 461 U.S. 424, 433

(1983)). "In a statutory fee case," such as this one, "the party opposing the fee

award then has the burden to challenge, by affidavit or brief with sufficient

specificity to give fee applicants notice, the reasonableness of the requested

fee." Ibid.

      In Rendine, the plaintiffs prevailed in an employment discrimination

case tried to a jury, and on appeal. 141 N.J. at 298. Our Supreme Court

granted the defendant's petition for certification challenging counsel fees,

among other issues. Ibid. In setting forth the facts relevant to the trial court's

award of counsel fees, the Court stated:

                    To support the reasonableness of their lodestar
              fee, plaintiffs' counsel submitted certifications by
              several lawyers in their own firm attesting that the
              hourly rates used to calculate the lodestar were
              consistent with the standard hourly rates for the

                                                                         A-3801-18T2
                                       16
             participating lawyers. In addition, plaintiffs' counsel
             submitted certifications from three experienced
             employment-law practitioners from other law firms
             who had provided estimates of the hours required to
             litigate a plaintiff's employment-discrimination case,
             and the estimates either exceeded or approximated the
             hours expended by plaintiffs' counsel.              Those
             unaffiliated lawyers also certified that the hourly rates
             billed by the attorneys that had worked on the
             litigation appeared to be reasonable and consistent
             with rates charged by lawyers of comparable seniority
             and experience.         Although defendant did not
             specifically challenge the reasonableness of the hourly
             rates used to calculate plaintiffs' counsel's lodestar fee,
             defendant contended that the hours expended,
             especially those devoted to pretrial discovery and
             preparation, were excessive and should be reduced
             significantly. The trial court concluded, however, that
             the total number of hours expended by plaintiffs'
             counsel was reasonable, as were the hourly rates,
             which resulted in the trial court's acceptance of the
             lodestar fee of $114,334.25.

             [Id. at 318-19.]

Although the Court ultimately reduced the contingency fee enhancement

applied to the lodestar by the trial court, the lodestar remained intact. Id. at

345.

       In Walker v. Giuffre, the Court reaffirmed "the continuing validity of the

Rendine approach," and held that "Rendine shall remain in full force and effect

as the governing principles for attorneys' fee awards made pursuant to fee -

shifting provisions in our state statutes and rules."       209 N.J. 124, 128 -29

(2012). Although the Court reversed the Appellate Division's order vacating

                                                                           A-3801-18T2
                                         17
and remanding the award of counsel fees to Walker's attorneys for reasons not

germane to this appeal, the Court did not question the Appellate Division's

complete rejection of the trial judge's reliance on "'personal opinion . . .

predicated solely on [the judge's] own professional experiences'" to "'satisfy

the analysis required . . . under Rendine to determine a reasonable hourly

rate.'" Id. at 146 (quoting Walker v. Giuffre, 415 N.J. Super. 597, 607 (App.

Div. 2010)).

      Here, to support the fee application, Class Counsel submitted

certifications by the lead attorneys, both highly experienced in class action

consumer protection litigation, attesting that the hourly rates were consistent

with their standard hourly rates and had been previously approved in several

New Jersey state and federal cases.      In addition, Class Counsel submitted

certifications from three experienced unaffiliated practitioners who also

certified that the hourly rates billed by the attorneys working on the litigation

were reasonable and consistent with rates charged in the community by

lawyers of comparable seniority and experience. In that regard, other than

referring to the hourly rate of one of defendants' attorneys, defense counsel's

certification did not dispute Class Counsel's submissions. Indeed, the judge

even commented that "[d]efendants could have facilitated the analysis by

providing certifications as to what the local or customary fee [was]."



                                                                         A-3801-18T2
                                       18
      Class Counsel's undisputed submissions mirrored the certifications

deemed acceptable in Rendine. In rejecting Class Counsel's submissions and

reducing the hourly rate for all the attorneys and the paralegal, the judge relied

on her personal experience in private practice, a methodology rejected in

Walker, 209 N.J. at 146, and considered four unpublished decisions.            See

Brundage v. Estate of Carambio, 195 N.J. 575, 592-93 (2008) (acknowledging

that Rule 1:36-3 "provides that '[n]o unpublished opinion shall constitute

precedent or be binding upon any court.'" (alteration in original) (quoting R.

1:36-3)).   Under these circumstances, we are persuaded that the judge's

reduction of the hourly rates was based upon consideration of inappropriate

factors, and thus reflects a mistaken exercise of discretion. Accordingly, we

are constrained to reverse and remand for reconsideration of the counsel fee

award.7

      Reversed and remanded for further proceedings consistent with this

opinion. We do not retain jurisdiction.




7
  In remanding this matter, we make no finding or suggestion about what
hourly rates ultimately should be deemed reasonable for this kind of case.

                                                                         A-3801-18T2
                                       19